On Motion for Rehearing.
In reversing the judgment on account of remarks of appellees’ counsel, mentioned in. the original opinion, we overlooked the fact that appellant’s first amended original answer, upon which the case was tried, alleged-that Brightwell, at the time he entered into-the contract with appellant, and at other-dates mentioned therein, was insolvent. This-allegation relieved the plaintiffs from proving such insolvency, it being admitted in their adversary’s pleading. This rendered! the remarks complained of harmless, for the-appellant could not have been prejudiced by plaintiffs’ counsel remarking that he could, prove by any number of witnesses a fact which had already been admitted by defendant in his pleadings.
Wherefore the motion is granted, and the-judgment of the county court affirmed.